El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El apelante fué declarado culpable primero en la Corte Municipal de Ponce y luego al celebrarse el juicio de novo, en la Corte de Distrito de Ponce, a virtud de la siguiente denuncia:
“Corte Municipal de Ponce, P. R. Estados Unidos de América. El Presidente de los Estados Unidos. El Pueblo de Puerto Rico v. Ovidio Colón, Jr. Yo, Medardo Rodríguez, vecino de Ponce, calle Mayor Cantera, No. 53, de 35 años, formulo denuncia contra Ovidio Colón, Jr., por delito de abuso de confianza, cometido de la manera siguiente: Que en 5 del mes de diciembre del año 1913, y en la calle Mayor, Cantera de Ponce, del Distrito Judicial Municipal de Ponce, P. R., el citado Ovidio Colón, Jr., voluntaria, maliciosa y fraudu-lentamente, habiéndole dado una caja de hierro de guardar caudales para que la vendiera, valorada en treinta y dos pesos para hacérme-los efectivos tan pronto efectuara la venta, no lo verificó así y ven-dió la referida caja a Ramón Colón, vecino de la calle Unión, en la suma de diez y ocho pesos, los que se apropió para él y dispuso de ellos en su beneficio, defraudando así mis intereses. Como esto hecho es contrario a la ley para tal caso prevista, lo denuncio ante esa honorable corte, a los fines pertinentes, etc.”
Los fundamentos del recurso según han sido consignados en el alegato del apelante, son los siguientes:
*511“Primero. Que los hechos relatados en la denuncia no son cons-titutivos de delito.
“Segundo. Que en todo caso los hechos relatados en la denuncia podrían ser constitutivos de un delito de falsa representación y no •de abuso de confianza.
“Tercero. Porque la sentencia es contraria a la prueba.”
En apoyo de los dos primeros motivos el apelante cita los casos de El Pueblo v. García, 11 D. P. R., 355; The People v. Gordon, 133 Cal., 328, y El Pueblo v. Quevedo, 15 D. P. R., 74. Ninguno de estos casos sostiene una u otra pro-posición. En el caso de El Pueblo v. García, el denunciante entregó al acusado un corte de dril permitiéndole que lo lle-vara a su casa para examinarlo, pero con la condición de que el acusado pagaría seguido su importe, o lo devolvería inme-diatamente. En el caso de California se sostiene que una acusación “en la que se alega que la propiedad quedó con-fiada al acusado como depositario, mostraba suficientemente una relación fiduciaria,” y se citan decisiones anteriores las cuales se pronuncian en igual sentido. En el caso de Quevedo se alegaba en la acusación que “el acusado Bandolfo Quevedo se presentó en la casa del denunciante manifestándole que si era cierto que el deponente vendía un fonógrafo, y como Manuel Bosario le contestara en sentido afirmativo, el acu-sado le dijo que se lo entregara para llevárselo a un tal Girard de Isabela que lo quería comprar; que el deponente en la creencia de que el acusado le decía verdad le entregó el fonó-grafo diciendo que no lo daba en menos de $20, quedando el acusado comprometido a traerle el dinero al siguiente día, sin que hasta la fecha lo haya verificado; y como quiera que el acusado ha dispuesto del fonógrafo ilegal y maliciosamente lo denuncio en forma para lo que proceda.” Se interpuso una excepción a la denuncia fundada en que los hechos que en ella se expresaban no constituían el delito de abuso de confianza, sino el de falsa representación. Befiriéndonos al caso de El Pueblo v. García, en dicho caso este tribunal de-*512claró que. en la denuncia no se expresaba la relación fiducia-ria con bastante claridad para constituir el delito de abuso de confianza. Pudo haber citado el apelante otro caso re-suelto el mismo día que el de Quevedo y que también lleva por título El Pueblo v. Quevedo, 15 D. P. R., 73, en el cual se imputó al acusado el delito de falsa representación e impos-tura habiendo sido declarado culpable de abuso de confianza, en cuyo caso este tribunal igualmente resolvió que los hechos alegados no mostraban relación fiduciaria alguna, y, por tanto, no podía basarse en ellos una sentencia condénatoria por el delito de abuso de confianza.
Según se considera esta cuestión en el caso de California, en él se sostiene enteramente la denuncia que ha sido for-mulada en este caso. Los demás casos citados son tan ente-ramente distintos en cuanto a los hechos que sería más que superfluo seguir discutiendo la cuestión. Si en la denuncia que ha sido sometida a nuestra consideración no se alegó-claramente la relación fiduciaria, si en ella se expresaban los hechos como han sido referidos por el acusado, si los he-chos alegados plenamente demostraban la existencia de una simple transacción' comercial que únicamente llevaba consigo-una responsabilidad civil, o hasta un' hurto' con arreglo a la ley común, o la obtención de dinero mediante falsas simu-laciones, o cualquier otro delito menos el de abuso de con-fianza, entonces indiscutiblemente que no podía subsistir la, sentencia condenatoria. Pero tal no es el caso de autos.
No es necesario que consideremos en toda su extensión los hechos alegados en la denuncia. Baramente encontramos, en un caso de misdemeanor ante una corte municipal seme-jante exposición" clara, concisa y completa de todos los ele-mentos esenciales de un delito. La introducción formal, las palabras relativas a la intención criminal, entrega de la pro-piedad, su valor, objeto, términos y condiciones de dicha 'entrega, la relación fiduciaria, infracción de ésta, apropiación. *513ilegal, fraude, conclusión acostumbrada, todos estos elementos pueden compararse favorablemente a los de cualquier acu-sación en un caso ordinario por delito de felony. No existe el más remoto indicio de haberse hecho una venta al acusado, condicional o en otra forma, ni de ninguna falsa represen-tación o simulación por parte de dicho acusado, o de la comi-sión de un hurto según la ley común, o algún otro delito en contraposición al delito estatutorio por el cual se le acusó.
Los dos primeros fundamentos '"de error alegados por el apelante son por tanto enteramente insostenibles. .
El tercer fundamento de error ha sido formulado por el apelante en su alegato hábil y formalmente. Varias circuns-tancias que aparecen de la faz de los autos dan cierto color y grado de credibilidad a la narración que el acusado hace de los hechos de este caso. Hay también motivo para que exista la sospecha más o menos remota de que si el acusado hubiera estado representado por abogado en la corte inferior quizás si hubieran podido ponerse de manifiesto por medio de ciertos testigos otros hechos de naturaleza circuns-tancial, tendentes a corroborar la declaración del acusado; pero esta corte sólo puede tener en cuenta las pruebas prac-ticadas y no las que pudieran practicarse. Esto es lo más que puede decirse en cuanto a este aspecto del caso.
Dos juicios tuvieron lugar ante jueces distintos que oye-i ron las declaraciones según salían de boca de los testigos, habiendo llegado ambos a la misma conclusión después de considerar toda la prueba y fuera de toda duda razonable en lo que respecta a la verdadera culpabilidad del acusado. La prueba es ampliamente suficiente para sostener la senten-cia, por lo que debe ésta ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.